Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 1 of 9 PageID #: 13358




                         EXHIBIT B
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 2 of 9 PageID #: 13359
                                                                           1


     1                                  - VOLUME 1 -

     2                   IN THE UNITED STATES DISTRICT COURT

     3                   IN AND FOR THE DISTRICT OF DELAWARE

     4                                       - - -

     5
            F'REAL FOODS, LLC and RICH          :    CIVIL ACTION
     6      PRODUCTS CORPORATION,               :
                                                :
     7                         Plaintiffs,      :
                                                :
     8            vs.                           :
                                                :
     9      HAMILTON BEACH BRANDS,              :
            INC., HERSHEY CREAMERY              :
   10       COMPANY and PAUL MILLS              :
            d/b/a MILLS BROTHERS                :
   11       MARKETS,                            :
                                                :    NO. 16-41 (CFC)
   12                          Defendants.      :    CONSOLIDATED

   13
                                             - - -
   14
                                             Wilmington, Delaware
   15                                        Monday, April 29, 2019
                                             9:08 o'clock, a.m.
   16
                                             - - -
   17
          BEFORE:    HONORABLE COLM F. CONNOLLY, U.S.D.C.J., and a jury
   18
                                             - - -
   19
          APPEARANCES:
   20

   21                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
                         BY: RODGER D, SMITH II, ESQ.,
   22                         MICHAEL J. FLYNN, ESQ. and
                              TAYLOR HUGA, ESQ.
   23

   24                                -and-

   25                                                  Valerie J. Gunning
                                                       Official Court Reporter
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 3 of 9 PageID #: 13360
                                                                           2


     1    APPEARANCES (Continued):

     2
                         SIDEMAN & BANCROFT LLP
     3                   BY: GUY W. CHAMBERS, ESQ. and
                              PETER COLOSI, ESQ.
     4                        (San Francisco, California)

     5
                               Counsel for Plaintiffs
     6                         f'real Foods, LLC and Rich Products
                               Corporation
     7

     8
                         DRINKER BIDDLE & REATH LLP
     9                   BY: FRANCIS DiGIOVANNI, ESQ. and
                              THATCHER A. RAHMEIER, ESQ.
   10

   11                                -and-

   12
                         DRINKER BIDDLE & REATH LLP
   13                    BY: WILLIAM S. FOSTER, JR., ESQ.,
                              BRIANNA L. SILVERSTEIN, ESQ. and.
   14                         REEYA THAKRAR, ESQ.
                              (Washington, D.C.)
   15

   16                          Counsel for Defendants

   17
                                     -   -   -
   18

   19

   20

   21

   22

   23

   24

   25
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 4 of 9 PageID #: 13361
                                                                           271
                                    Farrell - cross

     1    Q.      Some does.    And if I left the cup there in the cup

     2    holder, those doors were also prevent the rinse water from

     3    getting to the cup as well; is that right?

     4    A.      Yes.

     5    Q.      Yes, it would?

     6    A.      Yes.

     7    Q.      So those doors kind of shield the area where that cup

     8    holder and the cup is, correct, from the rinse fluid?

     9    A.      Yes.

   10     Q.      Could I have Figure 2 and 3 of the patent.

   11                     And Figure 2 and 3 of the patent, is that the

   12     same disc blade that we saw in the B2 blender on the table

   13     here?

   14     A.      It's very similar.

   15     Q.      It's very similar?

   16     A.      There's some differences.

   17     Q.      Does the B4 also use the flat disc like the B2?

   18     A.      Yes.    It's almost the same.

   19     Q.      Almost the same.

   20                     And can I ask you to take a look in your binder

   21     at Defense Exhibit 391.

   22     A.      Okay.

   23     Q.      Mr. Farrell, do you recognize what Defense Exhibit 391

   24     is?

   25     A.      Yes.    It's a drawing of a version of this kind of a
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 5 of 9 PageID #: 13362
                                                                           280


     1                   So here is the question I have for you all.

     2    Complicated, as so many issues are in this case because it's

     3    an inherited case, and it's a case of the doctrine we all

     4    know called law of the case.        There are standards for

     5    reconsideration.      And then there is, as I understand it,

     6    case law, and in particular, I'm thinking about a decision

     7    by Judge Bryson, which talks about that claim construction

     8    may have to be revisited at any point in the trial.            It's

     9    the obligation of the Court because it is a question of law

   10     to instruct on construction.

   11                    So the first question I have is:        The jury books

   12     that have been provided to the jury, do they have already as

   13     an exhibit the claim construction?

   14                    MR. FLYNN:    They do, Your Honor.

   15                    THE COURT:    I'm going to have them removed this

   16     evening from the jury's part.

   17                    And then the second question I have for you all

   18     is, and I will invite you to brief it if you want by

   19     submitting no more than a 750-word letter in 14-point font

   20     by close of business tomorrow that would address this issue,

   21     which is, what if during the course of the trial when I hear

   22     evidence and it makes me think that there is an erroneous

   23     claim construction, what is it I'm supposed to do under

   24     Federal Circuit law?      In other words, do I reconstrue the

   25     term?    Do I just let it go?      What are my obligations under
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 6 of 9 PageID #: 13363
                                                                           281


     1    the law?

     2                   All right.    Any questions?

     3                   MR. SMITH:    Your Honor, at the risk of being

     4    held in contempt, are there particular terms you have in

     5    mind that may be helpful to build into that question?

     6                   THE COURT:    No, there aren't.     In fact, I know

     7    it's a loaded question potentially.

     8                   MR. SMITH:    Right.

     9                   THE COURT:    I can imagine you sitting there, but

   10     it occurs to me, it's a great example of one of the problems

   11     with claim construction, right, is that you are making the

   12     decision, to some extent, in a vacuum.          Certainly, you're

   13     making it without being fully informed of the background

   14     facts and how the invention supposedly works, and that is

   15     compounded here because there were constructions made before

   16     I had any familiarity with the case, and you all asked me to

   17     reconsider Judge Sleet's constructions, which I'm pretty

   18     much inclined to do.

   19                    And in making that determination, you look to

   20     law of the case, you look to the standards for

   21     reconsideration, and yet the irony is, it's de novo review

   22     of a matter of law, and so, you know, you all try this case

   23     oftentimes, these types of cases, essentially to make your

   24     pitches to the Federal Circuit.

   25                    So I do not, have not made a decision to
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 7 of 9 PageID #: 13364
                                                                           301
                                    Farrell - cross

     1    from getting --

     2    Q.       Isn't it true that doors 36 shield the access

     3    location?

     4    A.       Yes, they definitely help.      So does the front door.

     5    Q.       Thank you?

     6                     MR. FOSTER:   Let's go to the '662 patent,

     7    please, and go to claim 1 of the '662 patent.

     8    BY MR. FOSTER:

     9    Q.       And do you see here, this is a similar limitation we

   10     just discussed, but it has the word isolating instead of the

   11     word shielding?

   12                      Do you see that?

   13     A.       Yes, I do.

   14     Q.       And, again, those doors 36 help isolate the cup holder

   15     from the rinsing fluid during rinsing, don't they?

   16     A.       They help, yes.

   17     Q.       Okay.

   18     A.       They are not the only thing doing it, but they help.

   19     Q.       And then let's take a look at claim 18, please.

   20                      And, again, claim 18 says, the directing step

   21     includes allowance rinse fluid flowing off of the splash

   22     shield to contact the door and then flow down the slope

   23     and off the door into a receiving channel and into a

   24     drain?

   25                      Do you see that language highlighted on a
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 8 of 9 PageID #: 13365
                                                                           303
                                    Farrell - cross

     1    Q.      Yesterday you said you can see the bulk of stuff

     2    without reading the patent.

     3    A.      Sorry.    I didn't understand what you said.       I'm

     4    trying to read it.      Un-shielding the vessel opening and

     5    directing rinsing fluid onto the splash shield.           Okay.   So I

     6    see it.

     7    Q.      All right.    And so, Mr. Farrell, those doors 36 help

     8    isolate the vessel 14 below from the rinsing fluid, don't

     9    they?

   10     A.      Yes, they help.

   11     Q.      All right.    Mr. Farrell, can we just talk real quick

   12     about f'real's business model when you were present in the

   13     company.

   14                      When you were running f'real, you sold blenders

   15     to your customers?

   16     A.      Yes, we did.

   17     Q.      And, Mr. Farrell, wasn't it pretty key to your

   18     business that f'real was able to recoup the cost of its

   19     blenders?

   20     A.      Sure.    That would be true for any business.

   21     Q.      And, Mr. Farrell, isn't it also true that having your

   22     customers buy the blender would provide them with additional

   23     motivation to sell as many cups as they could in order to

   24     recoup their blender costs?

   25     A.      I mean, they're in business to sell milkshakes, so I'm
Case 1:16-cv-00041-CFC Document 315-2 Filed 10/15/19 Page 9 of 9 PageID #: 13366
                                                                           651
                                    Akemann - cross

     1                               CROSS-EXAMINATION

     2    BY MS. SILVERSTEIN:

     3    Q.      Good morning, Dr. Akemann.

     4    A.      Good morning.

     5    Q.      I want to first start by going over some of your lost

     6    profits opinion that you shared with the jury yesterday.

     7    It's true that in June of 2014, which was a few months

     8    before the lawsuit was filed, that f'real had a blender in

     9    approximately 12,600 locations; is that correct?

   10     A.      That sounds approximately correct, yes.

   11     Q.      And as of that date, they had blenders in all 50

   12     states; is that correct?

   13     A.      I believe that's correct.

   14     Q.      And Mr. Guzdar testified yesterday that they currently

   15     have over 18,000 blenders as of today; is that correct?

   16     A.      I think that's correct.

   17     Q.      So since the lawsuit started, f'real has gained 6,000

   18     locations; is that correct?

   19     A.      Approximately.

   20     Q.      Okay.   And at its peak, according to your analysis,

   21     Hershey's had only 800 locations for its Shake Shop Express

   22     program; is that correct?

   23     A.      That's approximately correct, yes.

   24     Q.      Okay.   Now I would like to turn to the make up of the

   25     f'real and Shake Shop Express customers.
